Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.1 14
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 14, 2021 has been entered. 

Response to Amendment
2.	Applicant’s amendment under 37 C.F.R. 1.116, filed on September 16, 2021 has been considered and entered in full.
3.	Applicant’s amendments to the claims and arguments with respect to respective amended claims have been considered but are moot in view of the rejection(s) made below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 19, 22-23, 26, 29-30, 33, 36-37 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al., U.S. Patent Publication No. 2007/0016790 A1, further in view of Lazzouni, U.S. Patent Publication No. 2013/0243266 A1 and further in view of Lauden, U.S. Patent No. 7,172,115 B2.
	Regarding claim 19, Brundage discloses “A computer-implemented method for verifying a person presenting, at a point of service, a digital identification document that comprises a digital biometric of the person” (para 0057 – computer implemented verification of identification documentation – computer can include a handheld device, laptop, desktop or remote server; para 0053 – where the identification document may contain a biometric of a person), the computer-implemented method comprising:

receiving, at a computer processor, data encoding the digital identification document displayed on a mobile computing device, the digital identification document including more than one digital watermarks encoding portions of personally identifiable information of the person and information indicating an issuing entity of the digital identification document (para 0093 – a processor and identification document including more than one digital watermarks encoding portions of personally identifiable information of the person; para 0017- “a photo-ID card or document 1000 which may be, for example, a passport or visa, driver’s license, credit card, government employee identification, or a private industry identification badge; para 0049 - “The optical sensor captures an image of the photo-
Brundage does not teach the document being digital and being displayed on a mobile computing device. 
However, Lazzouni teaches a government-issued digital identification document (para 0013 - “It is envisioned that the iPassport would be, to the user, a transparent and exact or nearly exact replica of the paper-based passport, including showing the portrait of the user, identifying information and the MRZ. However, it is not merely an electronic duplicate of the paper passport. In addition, the iPassport contains an emulated contactless electronic chip that would be stored in memory within the smart phone or tablet and implemented using the smart phone hardware and OS……The invention herein may also be applicable to national identity cards and drivers licenses.”) that is being displayed on a mobile computing device (para 0035 - “The software application may display on the smartphone or tablet surface screen in a way that closely matches the paper based booklet with which users are familiar, thus keeping the same “look and feel”. As with other applications loaded on phones or tablets, like e-books, the user may progress from page to page by swiping a finger back and forth”; para 0055 - “The personalized (or other) page of the iPassport may also contain biometric features, well known in the art per se, to further protect against forgery and fraud. Such biometric features may be accessed by a passport control officer by connecting to the iPassport equipped smartphone or tablet, either wired or wirelessly. The officer may perform a local, in-person check, to see, for example, if the person standing before him/her matches the image of the person contained in the iPassport; para 0042 - “A signal may carry several different DWMs at the same time; para 0044 - “the DWM may be luminance based....chrominance-based; para 0045 - DWMs may be placed on the ePassport or iPassport to reduce or prevent counterfeiting of the document and to help ensure the documents association with its legitimate holders. Exemplary information that may be embedded as a 

the combined invention of Brundage and Lazzouni further teaches “extracting a first portion of the personally identifiable information from a first digital watermark and a second portion of the personally identifiable information from a second digital watermark (see Brundage – para 0056 – the first set of information and the second set of information are retrieved from their respective watermark payloads);

	Claim 19 further recites “determining that the first portion of the personally identifiable information and the second portion of the personally identifiable information are cross-correlated by determining that the first portion and the second portion meet a sufficient degree of match, wherein the sufficient degree of match is determined based on a degree of security associated with the verifying” (Brundage in figure 3B (and in para 0059) as shown teaches that the correspondence/cross-correlation between the portions is determined to determine the authenticity, when match found it is The biometric identification system can have an adjustable level of required matching….at a high security level, the entire fingerprint would have to match with little deviation. At a lower security setting portions would need to match or be within a threshold…..the system allows a comparison between portions of the data, and a match can be made if data regions match. The settings can be based on a number of factors, such as individual desires of the owner, security needs, or the level of other supervision over the system”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the sufficient degree of match based on a degree of security associated with the verifying as taught by Lauden in the combined invention of Brundage and Lazzouni. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to determine the sufficient degree of match based on a degree of security associated with the verifying as taught by Lauden in the combined invention of Brundage and Lazzouni, in order to be in compliance with security needs as per the requirements by the customer/owner of the system or the level of supervision over the system (see Lauden – col. 11, lines 44-49), and making Brundage’s multilayered security system more flexible to be used in different security condition settings.

	the combined invention of Brundage, Lazzouni and Lauden further teaches “initiating a message indicating the digital identification document is authentic” (see Brundage – page 6 – para 0056 – a signal is generated to indicate the authenticity of the identification document).

	Regarding claim 22, the combined invention of Brundage, Lazzouni and Lauden teaches “The computer-implemented method of claim 19, wherein receiving data encoding the digital identification document comprises: receiving more than one digital watermarks embedded in the digital identification document, each digital watermark encoding a respective portion of the personally 

	Regarding claim 23, the combined invention of Brundage, Lazzouni and Lauden teaches “The computer-implemented method of claim 19, wherein authenticating the digital identification document comprises: providing, based on the information indicating the issuing entity, the first portion of the personally identifiable information and the second portion of the personally identifiable information to a server of the issuing entity, wherein the server is configured to determine whether the first portion of the personally identifiable information and the second portion of the personally 

	Regarding claim 26, claim 26 has been similarly analyzed and rejected as per claim 19.

	Regarding claim 29, claim 29 has been similarly analyzed and rejected as per claim 22.

	Regarding claim 30, claim 30 has been similarly analyzed and rejected as per claim 23.

	Regarding claim 33, claim 33 has been similarly analyzed and rejected as per claim 19.

	Regarding claim 36, claim 36 has been similarly analyzed and rejected as per claim 22.

	Regarding claim 37, claim 37 has been similarly analyzed and rejected as per claim 23.

	Regarding claim 40, the combined invention of Brundage, Lazzouni and Lauden teaches “The computer-implemented method of claim 19 wherein the more than one digital watermarks are applied 

	Regarding claim 41, the combined invention of Brundage, Lazzouni and Lauden teaches “The computer-implemented method of claim 19 wherein correlating the first and second portions includes combining pieces of information from the first and second portions” (see Brundage – para 0052 – the first digital watermark preferably includes a first payload or first message buts carrying or relating to a first set of information, and the second digital watermark preferably includes a second payload or second message bits carrying or relating to a second set of information; para 0055 – the first set of information includes a first part of the document number and the second set of information includes the remaining portion of the document number).

	Regarding claim 42, claim 42 has been similarly analyzed and rejected as per claim 40.

	Regarding claim 43, claim 43 has been similarly analyzed and rejected as per claim 41.

	Regarding claim 44, claim 44 has been similarly analyzed and rejected as per claim 40.

	Regarding claim 45, claim 45 has been similarly analyzed and rejected as per claim 41.


7.	Claims 20-21, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al., U.S. Patent Publication No. 2007/0016790 A1, further in view of Lazzouni, U.S. .
	Regarding claim 20, the combined invention of Brundage, Lazzouni and Lauden teaches the method of claim 19, but does not teach “wherein authenticating the person comprises: receiving a biometric of the person presenting the digital identification document at the point of service; and comparing the biometric of the person at the point of service with the digital biometric on the digital identification document”. Rhoads teaches receiving a biometric of a person (Rhoads, 0033, “fingerprint reader 303”. A fingerprint is a biometric of a person) presenting a digital identification document (Rhoads, 0021, “driver’s license”. Rhoads, 0022, “passport”.) at a point of service (Rhoads, 0043, “inspection system”); and comparing (Rhoads, 0036, “An authentication and comparison unit 312 which compares the data from units 305, 307 311 and 303 to determine if the data matches.”) the biometric of the person at the point of service with a digital biometric on the digital identification document (Rhoads, 0022, “the hidden digital watermark data in picture 12 and in the other fields could be... “hash” of fingerprint”.). It would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to modify the authentication method of the combined invention of Brundage, Lazzouni and Lauden, such that a fingerprint was obtained at the point of service and compared with a hash of a fingerprint in a payload of a watermark on an identification document, as taught by Rhoads, in order to achieve the predictable result of authenticating the digital identification document when the obtained fingerprint data matched the payload data, to thereby improve the authentication by adding additional security features.
	
Regarding claim 21, the combined invention of Brundage, Lazzouni, Lauden and Rhoads teaches “The computer-implemented method of claim 20, further comprising: in response to the person identified according to the digital biometric on the digital identification document, providing 

	Regarding claim 27, claim 27 has been similarly analyzed and rejected as per claim 20.

	Regarding claim 28, claim 28 has been similarly analyzed and rejected as per claim 21.

	Regarding claim 34, claim 34 has been similarly analyzed and rejected as per claim 20.

	Regarding claim 35, claim 35 has been similarly analyzed and rejected as per claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 23, 2021